PROB 12*
(1693)
                              United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
Name of Offender Glenn Mien                                                               Cr.: 13-00632-001
                                                                                          PACTS #: 335851

Name of Sentencing Judicial Officer      E HONORABLE KEVIN MCNULW
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/1912014

Original Offense:    Count 1: Felon in Possession of a Weapon

Original Sentence: 70 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse Testing/Treatment, Gang Associate/Member, Mental Health
Treatment

Type of Supervision: Supervised Release                          Date Supervision Commenced: 06121/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

 1                    On November 2, 2018, the offender provided a urine sample, which tested
                      positive for heroin and cocaine. He admitted he relapsed on October 31, 2018.
                      On November 13,2018, the offender failed to report to the office as insmicted.
                      In a telephone conversation on November 19, 2018, the offender admitted he
                      has continued to use hernia


U.S. Probation Officer Action:
The probation office is taking steps to place the offender in an inpatient substance abuse treatment facility
and the offender has agreed to enter into the inpatient treatment facility. If the offender does not follow
through with the treatment plan, the Court will be notified with a recommended course of action.

                                                                   Respectfiilly submitted,

                                                                   By: Patrick Haftersley
                                                                        Senior U.S. Probation Officer
                                                                   Date: 11/19/2018
                                                                                        Prob 12A—page2
                                                                                              Glean Allen


  Please check a box below to Indicate the Court’s direction regarding action to be taken in this case:

       Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other


                                                                 Signature of Yu&cial Officer


                                                                j

                                                                             Date
